The court were of opinion, that evidence ought to have beep admitted, to shew that the insertion of the word “Mouchet”was done innocently, without any intention to benefit the plaintiff, to the prejudice of the defendants.-
The court were also of opinion, that the insertion was not material under the circumstances of the case, as it could be proved, and was proven at the trial, that the note was actually given by th® defendants to the plaintiff: and a recovery might have been had upon it, without adding the surname in the note.
New trial ordered.
Note. If there be any blemish in a deed by erasure, &c. it ought to be pro? ved, although it be of the age which otherwise would prove itself. 1 Lofft’® Gilb. 104. To make a bill of exchange void for an alteration, it must be iq material part, as in the sum or date. 3 Esp. Rep. 57.